McCulloch, C. J., (on rehearing). On the original consideration of this case we overlooked a stipulation of counsel narrowing the issues in the case solely to the ascertainment of the amount and value of the timber cut on the land by appellant and conceding the liability of appellant for the reasonable market value of the timber. The stipulation reads as follows: “That therefore the sole questions to be determined by this court in this action are as follows: ‘(a) The amount of timber, if any, cut and removed by the defendant, C. M. Wilkinson, or his agents, subsequent to the first day of January, 1918, and for the amount so cut and removed as may be found by the court, it is admitted that .the defendant is liable to the plaintiff for the reasonable market value thereof at the date of removal; (b) the reasonable market, value of such timber, if any, cut and removed by the defendant from said land subsequent to January 1, 1918; (c) whether or not the defendant, C. M. Wilkinson, or his agents by his direction, entered in and upon said lands and cut and removed such timber, if any, without color of right, title or authority so as to render the said C. M. Wilkinson liable to the plaintiff for treble damages by reason of the trespass, if any, committed by him.’ ” Reference was made to this stipulation in the original brief of appellee, but we overlooked it, and determined the case upon another question. We .turn, then, to the question presented in the stipulation as to -the amount and value of the timber. It is not contended that appellant was a wilful trespasser so as to render him liable for treble damages, and the contention of counsel for appellee is that appellant should only be liable for the value of the timber at the time it was cut, i. e., what timbermen call “stumpage value. ’ ’ There is really no dispute as to the amount of timber cut by appellant — 1,790 railroad ties — and the court based its finding on the value of that quantity of timber. According to the computation made by counsel for appellee, that number of cross-ties would amount, at thirty-two feet board measure per tie, to 57,280 feet. Appellant and witnesses introduced by him testified that the timber was only fit for making ties, and that the fair market value of the stumpage was ten cents per tie. Appellant introduced no witness whose testimony tended to fix the price of the timber for manufacturing lumber. On the other hand, all of the testimony adduced by appellee tended to fix the price of the timber as saw-timber and not as tie-timber. Two of the witnesses introduced by appellee— the two witnesses on whose testimony the court appears to have based its finding — never saw the timber, but merely testified as experts concerning the value of saw-timber in L’Anguille Eiver bottom. The testimony of these two witnesses is not contradicted, and must be accepted as true, but other testimony in the case shows that this timber was not situated in the L ’Anguille Eiver bottom, and that it was not fit for saw-timber — the greater portion of it, at least. Ajppellant and another witness introduced by him testified that this timber was not fit for saw-timber, and was only fit for making ties, but another witness introduced by appellant — Patterson by name — testified that this timber would average in size from twelve inches up to eighteen to twenty inches, and that the larger size used in making ties was from ten to twelve inches. We are convinced that .the court’s finding as to the value of the timber is not sustained by a preponderance of the evidence, for the testimony of Houck and Yancey, 'the two witnesses on, whom appellee relies, does not justify a finding of a $1,200 valuation. They testified that the value of saw-timber on L’Anguille Eiver bottom was twelve dollars to fifteen dollars per thousand feet, board measure. At twelve dollars per thousand feet the aggregate value would be $687.26, and a finding as to this amount would 'be excessive in view of the uncontradicted testimony that much of this timber, if not all of it, was unfit for manufacturing lumber. The difficulty in arriving at the value of the timber arises from .the fact that one side bases its estimate entirely on tie-timber, and the other side bases its estimate of value entirely on its being saw-timber, whereas the proof shows that much of it was only fit for making ties. E. A. Eolfe, who formerly owned the land, and who, together with McDougal, sold the timber to appellant, testified as a' witness in the case, and he places the value at ten cents per tie as tie-timber, but he also testified that, before he made the -trade with appellant, he offered to sell all the timber at a lump sum of $500. The clear inference from his testimony is that he considered the value of the timber to be $500, but that it was only worth ten cents per tie when used for making railroad ties. It becomes necessary to reconcile the conflicting statements of the witnesses- so as to arrive at some just measure for ascertaining the val-ue of the timber cut, and we have concluded that Rolfe’s estimate of $500 is about the proper amount to fix. It would not be fair to estimate all of the timber at the value fixed by Houck and Yancey for saw-timber, nor would it be fair to fix it on the basis of the price of tie-timber, for, as before stated, the evidence shows that some of it was fit for saw-timber. The motion for rehearing will therefore be sustained, and the judgment will be modified by reducing the amount of recovery in favor of apiiellee down to the sum of five hundred dollars, to bear interest as prescribed in the decree below. It is so ordered.